[Cite as Parrish v. Glendale, 2021-Ohio-4654.]




KEVIN L. PARRISH                                 Case No. 2021-00280PQ

        Requester                                Judge Patrick E. Sheeran

        v.                                       DECISION AND ENTRY

VILLAGE OF GLENDALE VILLAGE
ADMINISTRATORS OFFICE/PUBLIC
RECORDS DEPARTMENT

        Respondent



        {¶1} Requester Kevin L. Parrish, a self-represented litigant, objects to a Special
Master’s Report and Recommendation in this public-records case. The Court overrules
Parrish’s objections for reasons set forth below.
      I. Background
        {¶2} On May 21, 2021, pursuant to R.C. 2743. 75(D), Parrish brought a complaint
against Respondent Village of Glendale Village Administrators Office/Public Records
Department (Village) in which Parrish alleges that the Village denied him access to
public records in violation of R.C. 149.43(B).        The Clerk of this Court appointed a
Special Master who referred the case to mediation.               After mediation failed to
successfully resolve all disputed issues between the parties, the case was returned to
the Special Master’s docket.
        {¶3} On October 22, 2021, the Special Master issued a Report and
Recommendation (R&R). The Special Master recommends denying Parrish’s claim for
production of records as moot and assessing costs equally between the parties. (R&R,
6.)    On November 9, 2021, Parrish filed written objections to the Report and
Recommendation, which are not accompanied by a certificate of service.            And, on
November 5, 2021—before Parrish filed his objections—the Village filed a response to
Case No. 2021-00280PQ                      -2-                      DECISION & ENTRY



Parrish’s objections.   The Village’s counsel certified that she served a copy of the
Village’s response upon Parrish via the Court's electronic filing system and “Certified
Mail,” according to a certificate of service accompanying the Village’s response.
   II. Law and Analysis
      {¶4} R.C. 2743.75(F)(2) governs objections to a special master’s report and
recommendation. Pursuant to R.C. 2743.75(F)(2), either party
      may object to the report and recommendation within seven business days
      after receiving the report and recommendation by filing a written objection
      with the clerk and sending a copy to the other party by certified mail,
      return receipt requested. * * * If neither party timely objects, the court of
      claims shall promptly issue a final order adopting the report and
      recommendation, unless it determines that there is an error of law or other
      defect evident on the face of the report and recommendation. If either
      party timely objects, the other party may file with the clerk a response
      within seven business days after receiving the objection and send a copy
      of the response to the objecting party by certified mail, return receipt
      requested. The court, within seven business days after the response to
      the objection is filed, shall issue a final order that adopts, modifies, or
      rejects the report and recommendation.
(Emphasis added.)       When a party does not timely object to a report and
recommendation, R.C. 2743.75(F)(2) requires the Court to adopt a report and
recommendation unless there is an error of law or other defect evident on the face of a
report and recommendation. And, pursuant to R.C. 2743.75(F)(2), if either party timely
objects to a report and recommendation, the Court is required to adopt, modify, or reject
a report and recommendation based on timely filed objections and responses thereto.
      {¶5} Here, the Village has not objected to the Special Master’s Report and
Recommendation and Parrish has not timely objected to the Special Master’s Report
Case No. 2021-00280PQ                         -3-                     DECISION & ENTRY



and Recommendation. A review of the docket discloses that Parrish received a copy of
the Report and Recommendation on October 25, 2021.                  Based on the Court’s
calculations, seven business days after October 25, 2021, is November 3, 2021. Under
R.C. 2743.75(F)(2), Parrish was required to have filed his objections on or before
November 3, 2021, for Parrish’s objections to be timely filed. Parrish, however, did not
file his objections until November 9, 2021.
      {¶6} Because neither party has timely objected to the Special Master’s Report
and Recommendation, this Court therefore is required under R.C. 2743.75(F)(2) to
“promptly issue a final order adopting the report and recommendation, unless it
determines that there is an error of law or other defect evident on the face of the report
and recommendation.” R.C. 2743.75(F)(2). Based on the Court’s review, there does
not appear to be an error of law or other defect evident on the face of the Special
Master’s Report and Recommendation. The Village’s response to Parrish’s untimely
objections therefore essentially is moot.           See State v. Carr, 5th Dist. Stark No.
2014CA00200, 2015-Ohio-1987, ¶ 11 (“Black’s Law Dictionary (8 Ed.Rev.2004) 1029
defines ‘moot’ as, among other things, ‘[h]aving no practical significance; hypothetical or
academic’”).
      {¶7} Moreover, even if Parish had timely objected to the Special Master’s Report
and Recommendation, Parrish’s objections are procedurally deficient. First, although
Parrish’s objections contain the abbreviation of “cc” (carbon copy), which suggests
copies of the objections were sent to certain identified persons, including the Village’s
counsel, Parrish’s objections are not accompanied by a completed proof of service that
states the date and manner of service. See Civ.R. 5 (service and filing of pleadings and
other papers subsequent to the original complaint); R.C. 2743.03(D) (“[t]he Rules of
Civil Procedure shall govern practice and procedure in all actions in the court of claims,
except insofar as inconsistent with this chapter”).            Pursuant to Civ.R. 5(B)(4),
“[d]ocuments filed with the court shall not be considered until proof of service is
Case No. 2021-00280PQ                       -4-                          DECISION & ENTRY



endorsed thereon or separately filed.” Therefore, absent proof of service, this Court
should not consider Parrish’s objections.
       {¶8} Second, Parrish does not identify whether a copy of his objections was sent
by certified mail, return receipt requested, as required by R.C. 2743.75(F)(2).           The
procedures mandated by the General Assembly in R.C. 2743.75(F)(2) embody the
legislature’s policy considerations as to the filing of objections to a report and
recommendation issued under the special proceeding established in R.C. 2743.75. See
Kish v. City of Akron, 109 Ohio St.3d 162, 2006-Ohio-1244, 846 N.E.2d 811, ¶ 44
(reaffirming   that   the   General   Assembly    “is   the   ultimate    arbiter   of   policy
considerations relevant to public-records laws”); Welsh-Huggins v. Jefferson Cty.
Prosecutor's Office, 163 Ohio St.3d 337, 2020-Ohio-5371, 170 N.E.3d 768, ¶ 11 (“[t]he
enactment of R.C. 2743.75 created an alternative means to resolve public-records
dispute”).     Litigants—including self-represented litigants—therefore should follow
requirements contained in R.C. 2743.75(F)(2) with respect to the filing of objections and
responses to an objection. See State ex rel. Fuller v. Mengel, 100 Ohio St.3d 352,
2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting Sabouri v. Ohio Dept of Job & Family
Servs., 145 Ohio App. 3d 651, 654, 763 N.E.2d 1238 (2001) (“[i]t is well established
that pro se litigants are presumed to have knowledge of the law and legal procedures
and that they are held to the same standard as litigants who are represented by
counsel’”) see also Justice v. Lutheran Social Servs., 10th Dist. Franklin No. 92AP-
1153, 1993 Ohio App. LEXIS 2029, at *6 (Apr. 8, 1993) (“[w]hile one has the right to
represent himself or herself and one may proceed into litigation as a pro se litigant, the
pro se litigant is to be treated the same as one trained in the law as far as the
requirement to follow procedural law and the adherence to court rules. If the courts treat
pro se litigants differently, the court begins to depart from its duty of impartiality and
prejudices the handling of the case as it relates to other litigants represented by
counsel”)
Case No. 2021-00280PQ                        -5-                     DECISION & ENTRY



    III. Conclusion
         {¶9} For reasons set forth above, the Court overrules Parrish’s objections and the
Court adopts the Special Master’s Report and Recommendation.              Court costs are
assessed equally between the parties. The clerk shall serve upon all parties notice of
this judgment and its date of entry upon the journal.




                                            PATRICK E. SHEERAN
                                            Judge

Filed December 1, 2021
Sent to S.C. Reporter 1/21/22